DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2022 has been entered.  Claim 207 is amended.  Claims 207-216 are pending.

Claim Objections
Claim 209 is objected to because of the following informalities:  
In line 2, Applicant recites “the emitter”.  There is insufficient antecedent basis in the claim for this recitation.  Appropriate correction is required.  For examination purposes, Examiner treats “the emitter” as the light-emitting diode recited in claim 207.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 207-209, 212 and 215-216 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang (US 2015/0049489).
Regarding claim 207, Chiang discloses an apparatus for providing light comprising: a base 7; a housing (11,12,13); a light emitting diode 2 disposed in the housing; a collar (at least 32) that in operation is rotatable relative to the housing to adjust a beam spread angle of a beam emitted from the LED 2; and an arm (at least one of 4), pivotable relative to the base 7, having a first end attached to the base 7 and a second end attached to the housing (11,12,13); the base is configured to mechanically and electrically dock in an interior of a U-channel fixture support 10 (see Fig. 6); and movement of the arm 4 relative to the base moves the housing (11,12,13) to different user-selectable heights relative to the U-channel fixture support 10 (see at least Figures 1-6 and paragraphs [0023]-[0039]).
Regarding claim 208, the collar 32 in Chiang is threadingly engaged with the housing (see at least Figures 1-4 and paras [0023]-[0027]).
Regarding claim 209, the linear translation of the collar 32 in Chiang relative to a central axis of the housing changes a distance between the LED 2 and a lens 31 (see at least Figures 1-4 and paras [0023]-[0030]).
Regarding claim 212, the apparatus in Chiang comprises an articulating joint that provides for the housing (11,12,13) to be manually moved vertically relative to the base 7 (see at least Figures 1 and 6).  
Regarding claim 215, the articulating joint in Chiang is a first articulating joint, a second articulating joint that provides the freedom for the housing to rotate about a vertical direction that passes through the base 7 when the base is in operation (see at least Figures 1-6 and paragraphs [0023]-[0039]).
Regarding claim 216, the apparatus in Chiang further includes a third articulating joint (about axis through 13) that provides a freedom for the housing to tilt relative to the base 7 (see at least Figures 1-6 and paragraphs [0023]-[0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 207-210, 212 and 215-216 are rejected under 35 U.S.C. 103 as being unpatentable over Tu (CN 109539024) in view of Chiang (US 2015/0049489).
Regarding claim 207, Tu discloses an apparatus for providing light, the apparatus comprising: a base 20; a housing (at least 10,12); a light emitting diode (LED) (generally 40) disposed in the housing; and a collar (at least 14) that in operation is rotatable relative to the housing to adjust a beam spread angle of a beam emitted from the LED; and an arm 30 rotatable relative to the base 20 (see at least Figures 1, 5 and 18 which show threads 303 on arm 30 configured to rotatably engage with threads on base) having a first end attached to the base 20 and a second end attached to the housing; wherein the base 20 is configured to mechanically an electrically dock in an interior of a U-channel fixture support and movement of the arm 30 relative to the base 20 moves the housing to different user-selectable heights relative to the U-channel fixture support (again see Figures 1, 5, and 18, the arm 30 can rotate with threads 303 and move the housing the different user-selectable heights) (see at least Figures 1-21 and paragraphs [0001]-[0043]).
Tu does not specifically teach that the arm 30 be pivotable relative to the base 20.  However providing arms that are pivotable relative to bases are common in the art of illumination and specifically taught in Chiang (see Chiang, at least Figures 1-6 and paragraphs [0023]-[0039]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the arm 30 in Tu to pivot about the base 20 as taught by Chiang in order to provide an extra degree of the freedom for the light housing (10,12) and permit a user to provide additional clearance space by stowing the apparatus when not in use.
Regarding claim 208, the collar 14 in Tu is threadedly engaged with the housing (10,12) (see at least Figures 1-7; threads 142 engage with threads 122).
Regarding claim 209, linear translation of the collar 14 in Tu relative to a central axis of the housing changes a distance between the emitter and a lens 13 (see at least Figures 1-7 and paragraphs [0001]-[0043]).
Regarding claim 210, the apparatus in Tu further comprises a detent (at least 146) to prevent the collar 14 from separating from the housing (10,12) (see at least Figures 1-7 and paragraphs [0001]-[0043]).
Regarding claim 212, the apparatus in Tu further comprises an articulating joint 30 that provides freedom for the housing (10,12) to be manually moved vertically relative to the base 20 (see at least Figures 1-7 and paragraphs [0001]-[0043]).
Regarding claim 215, when the articulating joint in Tu is a first articulating joint, a second articulating joint that provides freedom for the housing (10,12) to rotate about a vertical direction that passes through the base 20 when the base in operation (see at least Figures 1-7 and paragraphs [0001]-[0043]).
Regarding claim 216, the apparatus in Tu further comprises a third articulating joint that provides freedom for the housing (10,12) to tilt relative to the base 20 (see at least Figures 1-7 and paragraphs [0001]-[0043]).
Claims 207 and 212-216 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 2009/0303739 in view of Tu (CN 109539024).
Regarding claim 207, Garcia discloses an apparatus for providing light comprising: a base 54; a housing 53; a lamp disposed in the housing (see para [0030]); and an arm 51, pivotable relative to the base 54, having a first end attached to the base 54 and a second end attached to the housing 53; the base is configured to mechanically and electrically dock in an interior of a U-channel fixture support 55; and movement of the arm 51 relative to the base moves the housing 53 to different user-selectable heights relative to the U-channel fixture support 55 (see at least Figures 1-2B and paragraphs [0027]-[0039]).
Garcia does not specifically teach that the lamp in housing 53 be a light emitting diode and does not specifically teach a collar rotatable relative to the housing 53 to adjust a beam spread angle.  However housing containing light emitting diodes and collars rotatable relative to the housing for adjusting beam spread angles are common in the art and taught in Tu (see Tu, at least Figures 1-4).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the housing 53 of Garcia contain a light emitting diode and collar for adjusting a beam spread angle as taught by Tu in order to provide a long lasting and efficient light source and allow for a user to adjust the beam spread angle between narrower, brighter illumination patterns and broader, dimmer illumination patterns.
Regarding claim 212, the apparatus in Garcia comprises an articulating joint that provides freedom for the housing to be manually moved vertically relative to the base (see at least Figure 1 and paragraphs [0030]-[0032] and [0039]).
Regarding claim 213, the housing 53 and support 55 in Garcia are configured such that an entirety of the housing is movable into the interior (see at least Figures 1-2B and paragraphs [0030]-[0032] and [0039]).
Regarding claim 214, the housing 53 in Garcia include a lip distal the base; the fixture support 55 includes a U-channel spine and an edge distal the spine and the lip is movable into the interior past the edge (see at least Figures 1-2B and paragraphs [0030]-[0032] and [0039]).  
Regarding claim 215, when the articulating joint in Garcia is a first articulating joint, a second articulating joint that provides freedom for the housing 53 to rotate about a vertical direction that passes through the base 54 when the base in operation (see at least Figures 1-2B and paragraphs [0027]-[0039]).
Regarding claim 216, the apparatus in Garcia further comprises a third articulating joint that provides freedom for the housing 53 to tilt relative to the base 54 (see at least Figures 1-2B and paragraphs [0027]-[0039]).
 
Allowable Subject Matter

Claim 211 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed October 21, 2022 with respect to the rejections in the previous Office Action have been considered but are moot based on the new grounds of rejection set forth above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875